Citation Nr: 0203886	
Decision Date: 04/26/02    Archive Date: 05/02/02

DOCKET NO.  97-26 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to a higher (compensable) initial evaluation for 
bilateral hearing loss.

(The issues of entitlement to service connection for a 
chronic lumbar spine disability status-post L4-L5 
hemilaminotomy, foraminotomy and discectomy, and for a 
chronic lung disorder will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945, and again from October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the veteran's claims for 
entitlement to service connection for a chronic lumbar spine 
disability and for a chronic lung disorder, and continued 
noncompensable disability evaluations for the veteran's 
service-connected left ear hearing loss and left ear otitis 
media.  In an August 1997 rating decision, the RO granted 
service connection for right ear hearing loss and assigned a 
noncompensable disability evaluation for bilateral hearing 
loss.  In that rating decision, the RO also granted service 
connection for periodic persistent tinnitus in the right ear, 
assigning a 10 percent evaluation to that disability.  The 
veteran continued his appeal of the denied service connection 
claims and appealed the assignment of a noncompensable 
disability evaluation for bilateral hearing loss.

This case was originally before the Board in October 2000.  
It was remanded for the scheduling of a personal hearing 
before a traveling section of the Board.  A hearing before 
the Board was held in October 2001, with the veteran and his 
wife appearing and providing credible testimony regarding all 
issues on appeal.  As such, this matter is properly before 
the Board for adjudication.

The Board notes at this juncture that the issue of 
entitlement to service connection for a chronic lumbar spine 
disability status-post L4-L5 hemilaminotomy, foraminotomy and 
discectomy, was originally denied as not well grounded as 
there is no evidence of a nexus between the veteran's alleged 
in-service injury and his current complaints of a back 
disability.  Because the Board finds that the veteran injured 
his back during a fall in service, additional development has 
been undertaken at the Board pursuant to the recent 
development authority granted in 67 Fed. Reg. 3099 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9) to determine if 
the veteran's current complaints can be linked to his in-
service injury.  As such, the issue of service connection for 
a chronic lumbar spine disability is not addressed in this 
decision.  A separate decision will be rendered upon 
completion of the requested development.

The Board also notes that the issue of entitlement to service 
connection for a chronic lung disorder was originally denied 
as not well grounded.  Since the time of the original denial, 
the veteran has asserted that his lung disorder is a result 
of his exposure to asbestos while serving onboard the U.S.S. 
WOODWORTH during World War II and/or his years of smoking 
cigarettes which began during his active service.  Because 
this claim has not been developed, additional action has been 
undertaken at the Board pursuant to the recent development 
authority granted in 67 Fed. Reg. 3099 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9).  As such, the issue of service 
connection for a chronic lung disorder is not addressed in 
this decision.  A separate decision will be rendered upon 
completion of the requested development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has profound deafness in his left ear and 
moderately severe sensorineural hearing loss in his right 
ear.  

3.  Prior to January 31, 2001, the veteran did not display 
average pure tone thresholds or speech discrimination 
sufficient to support a compensable rating within regulatory 
guidelines.

4.  As of January 31, 2001, the veteran has a right ear 
puretone threshold average of about 44 decibels with 92 
percent speech discrimination, and a left ear puretone 
threshold average of about 98 decibels with 72 percent speech 
discrimination.

6.  As of January 31, 2001, the veteran has a numeric 
designation of I for the right ear and X for his left ear 
using Tables VI and VIA of the evaluation of hearing 
impairment portion of the Schedule of Ratings found at 
38 C.F.R. Section 4.85.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable disability 
evaluation for bilateral hearing loss have not been met for 
any period prior to January 31, 2001.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.16, 4.85, 
Diagnostic Code 6100, 4.86 (2001).

2.  The schedular criteria for a 10 percent disability 
evaluation for bilateral hearing loss have been met as of 
January 31, 2001.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 
6100, 4.86 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for a compensable initial evaluation for bilateral 
hearing loss as well as its duty to notify the veteran of 
any information and evidence needed to substantiate and 
complete this claim under the Veterans Claims Assistance Act 
of 2000 (VCAA) [codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West 2001)].  Regulations implementing the VCAA have 
been enacted.  66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  By virtue of the Statement of the Case and 
Supplemental Statements of the Case issued during the 
pendency of the appeal, the veteran and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the veteran's claim 
currently on appeal.  The veteran was afforded VA 
examinations and all relevant treatment records adequately 
identified by the veteran were obtained and associated with 
the claims folder.  The veteran and his wife were also given 
the opportunity to appear and testify before an RO Hearing 
Officer as well as a member of the Board to advance any and 
all arguments in favor of the veteran's claim.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran has been service-connected for hearing loss in 
his left ear since 1966.  In an August 1997 rating decision, 
service connection was granted for hearing loss in the right 
ear and his bilateral hearing loss was rated using the 
criteria of 38 C.F.R. Section 4.85, Diagnostic Code 6100.  
The veteran appeals the assignment of a noncompensable 
initial evaluation for bilateral hearing loss.

Diagnostic Code 6100 sets out the criteria for evaluating 
hearing impairment using puretone threshold averages and 
speech discrimination scores.  Numeric designations are 
assigned based upon a mechanical use of tables found in 
38 C.F.R. Section 4.85; there is no room for subjective 
interpretation.  Scores are simply matched against Table VI 
to find the numeric designation, then the designations are 
matched with Table VII to find the percentage evaluation to 
be assigned for the hearing impairment.  38 C.F.R. § 4.86(a) 
allows for the use of either Table VI or Table VIA in 
determining the appropriate numeric designation when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  

The veteran has a lengthy history of treatment for his left 
ear disability.  He was successfully fit with a hearing aid 
in his right ear in November 1996, following progressive 
hearing loss in that ear.  The veteran requested an increase 
in his disability evaluation for hearing loss in December 
1996, and submitted audiometric testing results showing an 
average puretone threshold in the right ear of 30 decibels 
with 92 percent speech discrimination, and an average 
puretone threshold in the left ear of 90 decibels with no 
recorded speech recognition score.

In January 1997, the veteran underwent VA examination and was 
found to have an average puretone threshold in the right ear 
of 32 decibels with 92 percent speech discrimination, and an 
average puretone threshold in the left ear of 70 decibels 
with 84 percent speech discrimination.  At a July 1997 VA 
examination, the veteran had an average puretone threshold in 
the right ear of 42 decibels with 92 percent speech 
discrimination, and an average puretone threshold in the left 
ear of 82 decibels with 80 percent speech discrimination.

Audiometric testing performed in December 1997 at a routine 
check-up revealed an average puretone threshold in the right 
ear of 35 decibels with 88 percent speech discrimination, and 
an average puretone threshold in the left ear of 70 decibels 
with 76 percent speech discrimination.  VA examination in 
June 1998, revealed an average puretone threshold in the 
right ear of 35 decibels with 92 percent speech 
discrimination, and an average puretone threshold in the left 
ear of 70 decibels with 76 percent speech discrimination.  
And, audiometric testing performed on January 31, 2001, 
showed an average puretone threshold in the right ear of 
about 44 decibels with 92 percent speech discrimination, and 
an average puretone threshold in the left ear of about 98 
decibels with 72 percent speech discrimination.  The 
veteran's treating VA physician reported in April 2001 that 
the veteran had moderate to severe neurosensory hearing loss 
in his left ear and marked conductive hearing loss in the 
right ear.  Testing of the veteran's left ear showed puretone 
thresholds above 55 decibels at 1000, 2000, 3000, and 4000 
Hertz. 

Given the evidence as outlined above, the Board finds that 
the audiometric testing performed from November 1996 through 
April 2001 shows consistent findings of hearing loss in both 
ears with slightly differing thresholds and an increase in 
January 2001.  The finding of 88 percent speech recognition 
in the right ear in December 1997 appears to be an anomaly as 
all other readings, both prior to and subsequent to December 
1997, reveal 92 percent speech discrimination in the right 
ear.  Accordingly, the Board adopts the 92 percent speech 
discrimination score as the most accurate for the right ear.  

Consequently, reviewing all of the test results prior to the 
apparent increase in January 2001, the Board finds that the 
veteran had a right ear puretone threshold average of about 
36 decibels when considering the reported scores of 32, 42, 
35, and 35 decibels from January 1997 through June 1998, with 
92 percent speech discrimination, and a left ear puretone 
threshold average of about 73 decibels when considering the 
reported scores of 70, 82, 70, and 70 for the same time 
period, with 76 percent speech discrimination being the 
lowest percentage reported prior to January 2001.  Thus, 
prior to January 31, 2001, the numeric designations most 
favorable to the veteran found in Tables VI and VIA of 
38 C.F.R. § 4.85 are a I for the right ear and a VI for the 
left ear.  The Board notes that the designation of VI for the 
left ear is taken from Table VIA as the puretone thresholds 
for the left ear have consistently been over 55 decibels in 
the specified frequencies.  As such, inserting these 
designations into Table VII results in the assignment of a 
noncompensable evaluation for all periods prior to January 
31, 2001.  Consequently, the veteran's request for a higher 
initial evaluation must be denied.

As of January 31, 2001, the Board finds that the veteran has 
a right ear puretone threshold average of about 44 decibels 
with 92 percent speech discrimination, and a left ear 
puretone threshold average of about 100 decibels with 72 
percent speech discrimination.  Using Table VI, the Board 
assigns the numeric designation of I to the veteran's right 
ear and VII to the veteran's left ear; using Table VIA, 
however, the numeric designation of X is appropriate for the 
veteran's left ear as his puretone thresholds at the 
specified frequencies have consistently been at 55 decibels 
or more.  Thus, inserting the designations of I and X into 
Table VII, the Board finds that a 10 percent evaluation is 
appropriate for assignment as of January 31, 2001.  
Consequently, the Board hereby grants an increase in the 
disability evaluation for bilateral hearing loss to 10 
percent as of January 31, 2001.

The veteran has submitted no evidence showing that his 
service-connected hearing loss has markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluations.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2001).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Consequently, the Board finds 
that the evaluations assigned in this decision adequately 
reflect the clinically established impairment experienced by 
the veteran.


ORDER

A compensable disability evaluation for bilateral hearing 
loss before January 31, 2001, is denied.

A 10 percent disability evaluation for bilateral hearing loss 
is granted as of January 31, 2001.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

